Citation Nr: 1439490	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability to include talipes equines and plantar fasciitis.

2.  Entitlement to service connection for an ankle disability to include ankle equines.

3.  Entitlement to service connection for peripheral vascular disease.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is of record.

The Board remanded these matters in December 2012 and January 2014 for further evidentiary development.  The denial of the claims were continued as reflected in the June 2014 supplemental statement of the case and these matters were returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a foot disability to include talipes equines and plantar fasciitis is not related to active military service. 

2.  The preponderance of the evidence shows that an ankle disability to include ankle equines is not related to active military service.

3.  The preponderance of the evidence shows that peripheral vascular disease is not related to active military service.


CONCLUSIONS OF LAW

1.  A foot disability to include talipes equines and plantar fasciitis were not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).

2.  An ankle disability to include ankle equinus was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).

3.  Peripheral vascular disease was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§  3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

A letter dated in October 2009 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for a foot condition, ankle condition and peripheral vascular disease.  He was notified of how VA determines the disability rating and effective date if his claim is granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran. 

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, a VA examination report dated in February 2014, lay statements from the Veteran and a transcript of the July 2011 Board hearing.

The February 2014 VA examination report shows that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation.  The examiner provided a negative medical opinion with an adequate explanation.  Therefore, the February 2014 VA examination is adequate for adjudication purposes.

This issue was remanded in December 2012 and January 2014 to obtain any outstanding treatment records and to provide the Veteran with a VA examination and opinion.  The Veteran submitted medical releases for the RO to obtain private treatment records.  The RO sent letters with the proper releases to the designated private physicians requesting copies of the Veteran's treatment records.  The record contains private treatment records from Mobridge Community Hospital, Noran Neurological Clinic and HCMC Hospital.  The RO sent further requests to those physicians who did not respond to the initial request.  The RO also sent letters to the Veteran in April 2014 and May 2014 informing the Veteran of the multiple requests for private treatment records and to advise the Veteran to provide these records.  The claims file contains a VA examination and opinion dated in February 2014 that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the December 2011 and January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that his current bilateral foot disabilities, ankle disabilities and peripheral vascular disease are related to active military service.  Specifically, he asserts that these disorders existed prior to service and were aggravated by active military service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that the Veteran contends that his current foot and ankle disabilities existed prior to service and was aggravated by his military service.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111, 1132, 1137.  The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In essence, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry. The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder. In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096. 

The July 1966 pre-induction examination revealed that his feet and ankle were evaluated as normal.  The Veteran did not report a medical history of any foot or ankle problems in the July 1966 Report of Medical History.  Accordingly, a foot disability, ankle disability and/or peripheral vascular disease were not noted upon entry into service; and, therefore, the Veteran is presumed to have been sound upon entry.  

As the presumption of soundness applies, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  In general, lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Although the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter such statements considered with all other material evidence will be considered in making a determination as to inception.  See Miller v. West, 11 Vet. App. 345 (1998) and 38 C.F.R. § 3.304(b)(1).  

The Veteran has asserted that he had foot and ankle problems prior to military service.  He explained that he wore cowboy boots all of the time prior to service and it affected the way his foot developed.  A private treatment record dated in September 1963 documented that the Veteran had an injury three years ago and he informed the Veteran to use D-T adult type boots.  An October 1964 private treatment record reveals that interscholastic activities are okay.  A chiropractor in October 2009 noted that the Veteran was diagnosed with talipes equinus and plantar fasciitis bilaterally.  He indicated that the Veteran had these conditions prior to his time in the military, during his time in the military and he continued to have these conditions today.  The chiropractor also noted that the Veteran wore orthotics in shoes/boots since before entering the military service and throughout his military service in an effort to provide support and relief of his foot and ankle pain.  The chiropractor did not discuss any evidence in support of these assertions or an explanation in support of his conclusion.  A June 2010 letter from a private physician indicated that the Veteran's feet are deformed from youth and that he uses a custom orthotic device for this.  The February 2014 VA examiner reviewed this evidence and provided the opinion that there is no clear and unmistakable (obvious, manifest or undebatable) evidence that any disorder or residuals thereof involving, talipse equinus, ankle equinus, plantar fasciitis and//or peripheral vascular disease existed prior the Veteran's entrance into service in November 1966.  He determined that the entry of talipes equinus was made in error as the physical examination reveals that the Veteran does not have talipes equinus and it is only listed once in an after visit summary by the Veteran's podiatrist.  He further explained that the opinion by the chiropractor in October 2009 is not accompanied by any supportive evidence and the physical examination by the chiropractor is not documented.  With respect to the September 1963 documentation of an injury three years prior and that cowboy boots would be given, the examiner found it significant that there were no specifics as to the injury and there was no diagnosis of ankle equinus, plantar fasciitis or other foot condition.  The examiner also determined that it was unlikely that a significant disability related to the feet or ankles occurred prior to service as the Veteran's doctor performed a physical in 1964 stating that interscholastic activities were "ok."  The Veteran's enlistment physical was normal as well and no documentation of care during basic training.  

Although the Veteran asserts that he had a foot and ankle disability prior to service and there is an indication that he had some type of injury that resulted in a physician prescribing cowboy boots, this evidence together does not show that it was obvious or manifest that the Veteran had a foot disability, ankle disability or peripheral vascular disease prior to service.  Therefore, the Board finds that the current evidence of record does not rebut the presumption of soundness and the Veteran's service connection claims for a foot disability, ankle disability and peripheral vascular disease are treated as one for service connection.

In assessing whether the Veteran is entitled to service connection, the evidence of record must show that the Veteran currently has the claimed disabilities.  Private treatment records dated in September 2009 and October 2009 reveal that the Veteran was diagnosed with talipse equinus, gastrocsoleous equinus, plantar fasciitis and peripheral vascular disease.  A VA examination dated in February 2014 reveals that the Veteran has a current diagnosis of plantar fasciitis, degenerative arthritis of the bilateral foot, residuals of right ankle fracture, ankle equinus, left ankle arthritis and peripheral vascular disease.  Thus, the medical evidence of record shows that the Veteran has current diagnoses of bilateral foot and ankle disabilities and peripheral vascular disease. 

A review of the Veteran's service treatment records show that he sought treatment for a bruised foot in August 1968.  X-rays were negative.  The service treatment records do not show any other complaints or treatment for a foot or ankle disability during service.  There is also no evidence of treatment or a diagnosis of peripheral vascular disease while the Veteran was in service.  A Report of Medical History dated in September 1968 reveals that the Veteran did not report any foot or ankle problems.  The September 1968 examination reveals that his feet and lower extremities were evaluated as clinically normal.  

The Veteran has indicated that he has had recurrent or continuous symptoms of a foot disability, ankle disability or peripheral vascular disease since discharge from active military service.  See Hearing Transcript at 4 and 8.  However, the record contains conflicting statements from the Veteran regarding recurrent or continuous symptoms of foot pain.  The Veteran reported in the March 2014 VA examination that when he entered service he had pain in his feet and he had problems falling all of the time due to wearing combat boots.  The Veteran informed the examiner that after service he went back to wearing cowboy boots and "things were all right."  He was unable to recall when he started having problems again.  The Veteran also indicated in the February 2014 VA examination that his ankles began hurting about 10 years ago.  Thus, the Board finds that these statements of recurrent or continuous symptoms are not credible.

The first post-service medical evidence of record that shows complaints of or treatment for a foot or ankle problem or peripheral vascular disease was in September 2009, approximately 41 years after discharge from active military service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the claims file contains a medical opinion asserting that the Veteran's current bilateral foot disabilities, ankle disabilities and peripheral vascular disease are not etiologically related to active military service.  In this regard, the February 2014 VA examiner provided the opinion that it is less likely than not that the conditions (talipse equinus, ankle equinus, plantar fasciitis and peripheral vascular disease) were incurred in active duty or is otherwise related to active military service.  He observed that the service treatment records only document a bruised foot with a negative x-ray.  He explained that if there had been significant foot or ankle changes during service, there would likely have been a comment on this during that evaluation.  A bruise is an acute condition which would be expected to resolve in days to weeks.  The examiner observed that there was no evidence of plantar fasciitis was diagnosed before or during service and the first diagnosis of that disability was in 2009.  With respect to the Veteran's peripheral vascular disease, the examiner determined that it is likely the Veteran's peripheral vascular disease is related to the Veteran's long-standing diabetes.  He explained that there is no evidence of diabetes or peripheral vascular disease before, during or soon after military service.  As the examiner's opinion is based on a clear rationale after she reviewed the claims file, obtained a history from the Veteran, and conducted a physical evaluation, the Board finds this opinion to be highly probative.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The claims file also contains a letter from the Veteran's private chiropractor dated in October 2009 asserting that the Veteran had talipes equinus and plantar fasciitis prior to entering the military, during his time in the military and he continues to have these conditions today.  He stated that the Veteran has been wearing orthotics in his shoes/boots since before entering the military and throughout his military service.  The chiropractor did not provide an explanation for this opinion and it appears that he did not review the claims file to include the Veteran's service treatment records.  Thus, the Board finds that this statement provided by the Veteran's chiropractor is of low probative value.

The Board notes that the Veteran contends that his foot and ankle disabilities and peripheral vascular disease are related to military service.  He asserts that these conditions were made worse due to wearing military boots during service.  The Veteran is competent as a lay person to report the onset of symptoms and the circumstances surrounding such.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, the Veteran is not competent to provide an opinion on a complex question such as the etiology of his foot disabilities, ankle disabilities and peripheral vascular disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Veteran is not a qualified health care professional; therefore, the lay evidence offered by the Veteran is not competent medical evidence and does not prove a relationship between military service and the Veteran's current foot disabilities, ankle disabilities and peripheral vascular disease. 
	
Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claims and the benefit of the doubt rule is not for application.  See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); see also 38 U.S.C.A. § 5107.  Accordingly, entitlement to service connection for a bilateral foot disability, bilateral ankle disability and peripheral vascular disease is not warranted.


ORDER

Entitlement to service connection for a bilateral foot disability to include talipes equines and plantar fasciitis is denied.

Entitlement to service connection for an ankle disability to include ankle equines is denied.

Entitlement to service connection for peripheral vascular disease is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


